Citation Nr: 0324367	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for a low back disorder.

In a June 2002 decision, the Board denied service connection 
for a low back disorder.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2003, the veteran and the Secretary of 
VA (the parties) filed a joint motion to vacate the June 2002 
Board decision and remand it because the veteran was entitled 
to a medical nexus opinion and because VA had not 
specifically provided the veteran with notice of the 
allocation of the burdens of obtaining evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002).  The Court granted the motion that same month.

The case has been returned to the Board for further appellate 
review.


REMAND

As noted in the February 2003 joint motion for remand, the 
record shows that VA has not fulfilled its duties under 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Specifically, 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added).  While the veteran was 
informed in a February 2002 letter of the evidence necessary 
to substantiate the claim for service connection for a low 
back disorder, he has not been informed of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the parties found that the veteran was entitled 
to a medical nexus opinion.  Thus, an opinion will be 
obtained.

Accordingly, in compliance with the February 2003 joint 
motion for remand, the case is hereby REMANDED to the RO for 
the following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  

2.  The RO should have a VA physician 
review the veteran's claims file and 
provide an opinion as to whether it is as 
likely as not (50 percent chance or 
greater) that the veteran's current low 
back disorder is related to the injury in 
service.  A complete rationale for the 
opinion should be included in the 
examination report, which includes upon 
what evidence in the claims file the 
opinion is based and involves any other 
supportive reasonsing.  

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO should then readjudicate the 
claim for service connection for a low 
back disorder.  If the benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

5.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


